 


109 HR 4281 IH: To amend the Tariff Act of 1930 and the Internal Revenue Code of 1986 relating to importation of tobacco products.
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4281 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Nunes introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Tariff Act of 1930 and the Internal Revenue Code of 1986 relating to importation of tobacco products. 
 
 
1.Compliance with Tariff Act of 1930 
(a)DefinitionsSection 801 of the Tariff Act of 1930 (19 U.S.C. 1681) is amended by adding at the end the following: 
 
(3)Delivery saleThe term delivery sale means any sale of cigarettes or a smokeless tobacco product to a consumer if— 
(A)the consumer submits the order for such sale by means of a telephone or other method of voice transmission, the mail, or the Internet or other online service, or the seller is otherwise not in the physical presence of the buyer when the request for purchase or order is made; or 
(B)the cigarettes or smokeless tobacco product is delivered by use of a common carrier, private delivery service, or the mail, or the seller is not in the physical presence of the buyer when the buyer obtains personal possession of the delivered cigarettes or smokeless tobacco product. 
(4)Indian tribeThe terms Indian tribe and tribal refer to an Indian tribe as defined in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)) or as listed pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1)..  
(b)Inapplicability of exemptions from requirements for entry of certain cigarettes and smokeless tobacco productsSection 802(b)(1) of the Tariff Act of 1930 (19 U.S.C. 1681a(b)(1)) is amended by adding at the end the following new sentence: The preceding sentence shall not apply to any cigarettes or smokeless tobacco products sold in connection with a delivery sale.. 
(c)State access to customs certificationsSection 802 of that Act is further amended by adding at the end the following new subsection: 
 
(d)State access to customs certificationsA State, through its Attorney General, shall be entitled to obtain copies of any certification required under subsection (c) directly— 
(1)upon request to the agency of the United States responsible for collecting such certification; or 
(2)upon request to the importer, manufacturer, or authorized official of such importer or manufacturer.. 
(d)Enforcement provisionsSection 803 of that Act (19 U.S.C. 1681b) is amended— 
(1)in subsection (b)— 
(A)in the first sentence, by inserting before the period the following: , or to any State in which such tobacco product, cigarette papers, or tube is found; and  
(B)in the second sentence, by inserting , or to any State, after the United States; and 
(2)by adding at the end the following new subsection: 
 
(c)Actions by states and others 
(1)In generalAny person who holds a permit under chapter 52 of the Internal Revenue Code of 1986 may bring an action in the United States district courts against any person, other than a State, local, or tribal government, to prevent and restrain violations of this title— 
(A)by that person; or 
(B)by another person controlled by that person. 
(2)Relief for state and local governmentsA State, acting through its attorney general, or a local government, acting through its chief law enforcement officer (or a designee thereof), may bring a civil action under this title against any person— 
(A)to prevent and restrain violations of this title— 
(i)by that person; or 
(ii)by another person controlled by that person; or 
(B)to obtain any other appropriate relief for violations of this title— 
(i)by that person, or 
(ii)by another person controlled by that person,including civil penalties, money damages, and injunctive or other equitable relief. 
(3)Construction generally 
(A)In generalNothing in this subsection shall be deemed to abrogate or constitute a waiver of any sovereign immunity of a State or local government or an Indian tribe against any unconsented lawsuit under this title or to otherwise restrict, expand, or modify any sovereign immunity of a State or local government or an Indian tribe. 
(B)Construction with other reliefThe remedies available under this subsection are in addition to any other remedies available under Federal, State, local, or other law. 
(4)Construction with forfeiture provisionsNothing in this subsection shall be construed to require a State to first bring an action under paragraph (2) when pursuing relief under subsection (b). 
(d)Construction with state authoritiesNothing in this title shall be construed to expand, restrict, or otherwise modify the right of an authorized State official from proceeding in any State court, or taking other enforcement actions, on the basis of alleged violation of State or other law.. 
(e)Inclusion of smokeless tobacco 
(1)Sections 802 and 803(a) of that Act (other than the last sentence of section 802(b)(1), as added by subsection (b) of this section) are further amended by inserting or smokeless tobacco products after cigarettes each place it appears. 
(2)Section 802 of such Act is further amended— 
(A)in subsection (a)— 
(i)in paragraph (1), by inserting or section 4 of the Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4403), as the case may be after section 7 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335a); 
(ii)in paragraph (2), by inserting or section 3 of the Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4402), as the case may be, after section 4 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333); and 
(iii)in paragraph (3), by inserting or section 3(d) of the Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4402(d)), as the case may be, after section 4(c) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333(c)); 
(B)in subsection (b)— 
(i)in the paragraph caption of paragraph (1), by inserting or smokeless tobacco after cigarettes; and 
(ii)in the paragraph caption of paragraphs (2) and (3), by inserting or smokeless tobacco after cigarettes; and 
(C)in subsection (c)— 
(i)in the subsection caption, by inserting or Smokeless Tobacco after Cigarette; 
(ii)in paragraph (1), by inserting or section 4 of the Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4403), as the case may be after section 7 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335a); 
(iii)in paragraph (2)(A), by inserting or section 3 of the Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4402), as the case may be, after section 4 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333); and 
(iv)in paragraph (2)(B), by inserting or section 3(d) of the Comprehensive Smokeless Tobacco Health Education Act of 1986 (15 U.S.C. 4402(d)), as the case may be after section 4(c) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333(c)). 
(3)Section 803(b) of that Act, as amended by subsection (d)(1) of this section, is further amended by inserting , or any smokeless tobacco product, after or tube the first place it appears. 
(4) 
(A)The heading of title VIII of such Act is amended by inserting AND SMOKELESS TOBACCO after CIGARETTES. 
(B)The heading of section 802 of such Act is amended by inserting and smokeless tobacco after cigarettes. 
2.Application of civil penalties to relandings of tobacco products sold in a delivery sale 
(a)In generalSection 5761 of the Internal Revenue Code of 1986 (relating to civil penalties) is amended by redesignating subsections (d) and (e) as subsections (e) and (f), respectively, and inserting after subsection (c) the following new subsection: 
 
(d)Personal use quantities 
(1)In generalNo quantity of tobacco products other than the quantity referred to in paragraph (2) may be relanded or received as a personal use quantity. 
(2)Exception for personal use quantitySubsection (c) and section 5754 shall not apply to any person who relands or receives tobacco products in the quantity allowed entry free of tax and duty under chapter 98 of the Harmonized Tariff Schedule of the United States, and such person may voluntarily relinquish to the Secretary at the time of entry any excess of such quantity without incurring the penalty under subsection (c). 
(3)Special rule for delivery sales 
(A)In generalParagraph (2) shall not apply to any tobacco product sold in connection with a delivery sale. 
(B)Delivery saleFor purposes of subparagraph (A), the term delivery sale means any sale of a tobacco product to a consumer if— 
(i)the consumer submits the order for such sale by means of a telephone or other method of voice transmission, the mail, or the Internet or other online service, or the seller is otherwise not in the physical presence of the buyer when the request for purchase or order is made, or 
(ii)the tobacco product is delivered by use of a common carrier, private delivery service, or the mail, or the seller is not in the physical presence of the buyer when the buyer obtains personal possession of the tobacco product. . 
(b)Conforming amendments 
(1)Subsection (c) of section 5761 of such Code is amended by striking the last two sentences. 
(2)Paragraph (1) of section 5754(c) of such Code is amended by striking section 5761(c) and inserting section 5761(d). 
 
